Citation Nr: 0214413	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  02-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from March 1968 
to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.   


FINDING OF FACT

The bilateral sensorineural hearing loss is of service 
origin.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred during 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case.  In an April 2001 letter to the veteran the RO also 
informed the veteran of the fact that the VA sought evidence 
to help make a decision on the veteran's claim, and notified 
the veteran of his responsibility to help the RO obtain all 
evidence necessary to support the claim by informing the RO 
of relevant medical records not already obtained.  The record 
shows that all pertinent evidence has been obtained.  The 
Board finds that the VA has satisfied provisions of the VCAA.  
Quartuccio v. Princippi, 16 Vet. App. 183 (2002)

Service medical records include the report of a January 1968 
enlistment examination.  That report shows that the 
evaluation of the ears was normal and drums showed slight 
scarring of the left drum.  Service medical records do not 
reflect impaired hearing during service. 

Personnel records show that the veteran's primary specialty 
number and title was MM-3385, the related civilian occupation 
was marine mechanic.  His training included machinist mate, 
basic propulsion and engineering school, and nuclear power 
school.  

Relevant post-service medical records in the file date to 
January 1997.  The veteran was examined for hearing-related 
conditions by a private physician in January 1997. That 
examiner reported bilateral mild/severe sloping sensorineural 
hearing loss with good speech discrimination ability.  A 
graphical depiction of pure tone threshold measurements is 
contained in the report, but the report did not provide pure 
tone threshold numerical measurements to quantify the degree 
of loss.  

The veteran was also examined by a private physician in March 
2000.  The report of that examination contains a graphical 
depiction of pure tone threshold measurements.  The report 
contains an impression of mild sloping to severe 
sensorineural hearing loss in both ears.  

Associated with the above report is a June 2000 statement in 
which a private physician stated that he had seen the veteran 
in consultation in May 2000 for problems related to hearing.  
The physician stated that the veteran had bilateral high tone 
sensorineural hearing loss, that there was no family history 
of otologic problems, and that the veteran had a past history 
of noise exposure from working in the service.  The physician 
opined that this was the most likely cause for the veteran's 
current problems with hearing.  

A VA examination of the veteran's ear and hearing was 
conducted in September 2001.  The veteran reported a history 
of being exposed to engine noise without ear protection 
during service in the Navy while working for six years as a 
machinist's mate.  The audiometric testing conducted at this 
examination revealed pure tone thresholds of 25, 40, 55, 65, 
and 80 decibels in his right ear, and 25, 35, 50, 60, and 80 
decibels in his left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hz, respectively.  Average right ear threshold was 60 
decibels and average left ear threshold was 56. Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 92 percent in the left ear.  The 
diagnosis was mild to severe sensorineural hearing loss of 
both ears.

During a July 2002 travel Board hearing conducted at the RO 
before the undersigned member of the Board, the veteran 
testified that during service he spent five years and four 
months on board ship where he worked in an engine room 
without hearing protection.  He also experienced noise 
without protection during training school in service.  The 
veteran also testified as to his related symptoms associated 
with his hearing loss.  He testified that after service he 
began to notice hearing problems after five or six years, 
this became progressively worse over time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).  

A hearing loss disability under the standards of 38 C.F.R. § 
3.385 or under the hearing loss criteria cited in Hensley 
above was not shown during the veteran's period of active 
duty, although such is not required for service connection.  
Service connection is still possible if the veteran currently 
has a hearing loss disability under the standards of 38 
C.F.R. § 3.385 and the condition can be linked to service. 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).

Under the standards of 38 C.F.R. § 3.385 as discussed above, 
considering the competent medical evidence of record, the 
veteran's right and left ears demonstrate hearing disability.  

To summarize, the service records tend to show that the 
veteran was exposed to noise associated with his role as a 
machinist's mate during his years of active service.  He has 
provided statements and testimony that in that role he was 
exposed to loud noise in service and that his hearing became 
impaired within a few years after service.  A lay person is 
competent to testify as to observable symptoms and injuries.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds the 
veteran's testimony competent and credible in this regard.  
Thus, the Board is satisfied that the veteran was exposed to 
noise during service.  As reflected in the June 2000 
statement, there is also competent medical evidence relating 
the veteran's bilateral sensorineural hearing loss to noise 
exposure in service.   

Therefore, the veteran's hearing loss has been associated 
with in-service noise exposure.  Accordingly, service 
connection for bilateral sensorineural hearing loss is 
warranted.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.  


REMAND

A review of the record reflects that in a January 2002 rating 
decision, the RO denied the veteran's claim for service 
connection for tinnitus.  Thereafter, in February 2002 the 
veteran's representative indicated the veteran's disagreement 
regarding the denial of the claim for tinnitus.  During the 
July 2002 travel Board hearing, the veteran's representative 
also indicated that the veteran disagreed with the denial of 
service connection for tinnitus.  The Board construes the 
February 2002 statement as a notice of disagreement with the 
January 2002 rating decision.  Thus, a statement of the case 
is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, this case is REMANDED to the RO for the 
following:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issue of entitlement to service 
connection for tinnitus and inform the 
veteran of the requirements necessary to 
perfect his appeal.  This issue is not 
before the Board until a timely appeal 
has been submitted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



